DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
The amendments of claims 34, 42, 44, and 54-55 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous objection to the specification is withdrawn in response to amendments to the claims. 
The previous 35 USC 112 (b) and 35 USC 112 (a) rejections of claim 55 are withdrawn in response to amendments to the claims. 

Response to Arguments
Due to the use of Belhe et al. (US 2013/0030351) to reject claims 34 and 44 and the overlap of disclosure in Belhe and Thompson, arguments regarding Thompson are also addressed in relation to Belhe. Applicant argues that Thompson and Belhe do not disclose “a braided wire structure having a proximal portion including a proximal wall flange, a distal portion including a distal wall flange.” Both Thompson and Belhe disclose these figures – Thompson in Figures 46-47 and Belhe in Figure 5. As explained below, it is obvious to replace such an implant with a braided wire structure with the implant disclosed with the anti-migration anchor shown in Figure 29 of Belhe (similar to that shown in Figure 56 of Thompson, though with Belhe including the direct connections between the neck and anchors 402, with the connections between these making up the proximal portions and distal portions with the neck in between them). Applicant also argues that the prior art does not disclose the anti-migration anchor having a length greater than a distance between the proximal wall flange and the distal wall flange. However, Belhe makes clear that the anti-migration anchor goes through the proximal and distal portions of the implant and that, combined with teachings regarding the braided wire structure implant (see rejection of claims 34, 44, and 54below), would result in such a length of the anti-migration anchor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34 and 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Belhe et al. (US 2013/0030351).
Regarding claim 34, Belhe discloses a gastrointestinal implant system (see Figs. 5, 29) comprising: an implant configured to be implanted within a pylorus of a patient (see Figs. 4, 5; para. 98), the implant formed of a braided wire structure (see para. 98) having a proximal portion (see Fig. 5; para. 98, braid portion on side shaped with disk 360) including a proximal wall flange (see Fig. 5), a distal portion including a distal wall flange (see Fig. 5, portion on opposite side of neck portion 363 from proximal portion with includes flange from expansion outward of distal portion), and a neck portion 363 situated between the proximal and distal portions, the neck portion being configured to span a pyloric sphincter of the pylorus when implanted (see Figs. 4, 5; para. 98-99). 
This embodiment of Belhe does not specifically disclose an anti-migration anchor including an elongate element having a length greater than a distance between the proximal wall flange and the distal wall flange, a first retention feature coupled to the elongate element, and a second retention feature coupled to the elongate element, the anti-migration anchor configured such that the elongate element is operable to be inserted partially through the braided wire structure of each of the proximal portion and the distal portion of the implant to span the neck portion of the implant such that the first retention feature is positionable proximal to and in contact with the proximal portion of the implant and such that the second retention feature is positionable distal to and in contact with the distal portion of the implant.
Belhe discloses an anti-migration anchor 405, 408, 409 in Figure 29 attached to a different implant embodiment than that disclosed in Figure 5, though both implants are intended to be connected to a sleeve and have proximal, distal, and neck portions allowing the implant to span a pyloric sphincter of a pylorus.  Belhe further discloses the anti-migration anchor including an elongate element 408 having a length greater than a distance between proximal and distal portions of the implant (see Fig. 29, the elongate element goes through the implant portions connecting the central cylinder 403 to anchors 402 such that the elongate element expands entirely through the implant), a first retention feature 409 coupled to the elongate element, and a second retention feature 405 coupled to the elongate element, the anti-migration anchor configured such that the elongate element is operable to be inserted beyond each of the proximal portion (connection and toroidal-shaped anchor) and the distal portion (connection and toroidal-shaped anchor) of the implant to span the neck portion of the implant such that the first retention feature is positionable proximal to and in contact with the proximal portion of the implant and such that the second retention feature is positionable distal to and in contact with the distal portion of the implant (see Fig. 29, annotated below). Belhe further discloses the anti-migration anchor is configured to extend through a tissue situated between the proximal and distal portions of the implant, thereby securing the implant to the tissue, and wherein the proximal and distal portions and the neck of the implant form a primary anchor for anchoring the implant to the tissue (see Fig. 29, para. 140, “anchoring device” and implant of Fig. 5), and wherein the anti-migration anchor forms a secondary anchor for anchoring the implant to the tissue (“additional anchoring and securement”). Belhe further discloses the implant must be implanted before the anti-migration anchor can be placed over it (see Fig. 29) as retention features are beyond and pushing against proximal/distal portions.

    PNG
    media_image1.png
    401
    502
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the anti-migration anchor of Belhe be combined with the implant of Belhe disclosed in Figure 5 to provide additional anchoring and securement  (see para. 140). Consequently, the anti-migration anchor placed on the Figure 5 implant of Belhe would require the elongate element to be inserted partially through the braided wire structure flanges to span the neck portion and go through the connection between the neck portion and distal portion, similar to the way shown below.
Regarding claim 39, Belhe discloses the anti-migration anchor is configured to extend through a tissue situated between the proximal and distal portions of the implant, thereby securing the implant to the tissue, and wherein the proximal and distal portions and the neck of the implant form a primary anchor for anchoring the implant to the tissue (see para. 200, “anchoring device”), and wherein the anti-migration anchor forms a secondary anchor for anchoring the implant to the tissue (“additional anchoring and securement”), this feature of the anti-migration anchor combined above in the rejection of claim 34. 
Regarding claim 40, Belhe discloses the anti-migration anchor operates to help maintain a geometry of the implant (see para. 140, helps with securement and stabilization to the pylorus anatomy which helps to maintain the geometry in place) and wherein the anti-migration anchor operates to provide at least one of: to minimize an amount of relative angulation between the proximal and distal portions of the implant by constraining a length between the proximal and distal portions of the implant (see Fig. 29, para. 140, tensioning member and cincher as well as position relative to implant allows for the this), and to constrain an amount of deformation of one or more of the proximal and distal portions of the implant (see Fig. 29, para. 140, tensioning member and cincher as well as position relative to implant allows for the this). As the anti-migration would be used in the same manner with the implant of Fig. 5, these features of the anti-migration member would also apply (see rejection of claim 34).
Regarding claim 41, Belhe discloses the first and second retention features of the anti-migration anchor are configured such that they can only contact the proximal and distal portions of the implant and cannot come in direct contact with the pyloric tissue (see Fig. 29), as when the anti-migration anchor of Fig. 29 is used with the implant of Fig. 5 in the same manner as with the implant in Fig. 29, the retention features can only contact the proximal and distal portions of the implant and would not come in direct contact with pyloric tissue (see rejection of claim 34). 
Regarding claim 42, Belhe further discloses the anti-migration anchor is configured to tether the implant to the pylorus when implanted (see rejection of claim 34, Fig. 29, first retention feature 409 with elongate element 408 – can be placed closer to neck along distal/proximal portions of implant, allowing for tethering).
Regarding claim 43, Belhe discloses the anti-migration anchor is implantable after the implant is implanted (see Fig. 29 and rejection of claim 34, implant must be implanted before the anti-migration anchor can be placed over it).
Regarding claim 44, Belhe discloses a method of securing a gastrointestinal implant 402, 403, within a pylorus 106 of a patient (see Fig. 29), the method comprising: providing the implant (402, 403, and connections between 402 and 403) having a proximal portion, a distal portion (see Fig. 29, proximal and distal portions are at the two opposite toroidal-shaped expandable anchors 402 including connections of those to central cylinder 403), and a neck portion 403 situated between the proximal and distal portions (see Fig. 29, para. 140), deploying the implant within the pylorus such that the neck portion spans the pylorus with the proximal portion of the implant situated proximal to the pylorus and the distal portion situated distal to the pylorus (see Fig. 29); providing an anti-migration anchor 408, 409, 405 including an elongate element 408, a first retention feature 409 coupled to the elongate element, and a second retention feature 405 coupled to the elongate element (see Fig. 29, para. 140), after deploying the implant, deploying the anti-migration anchor (see Fig. 29, anti-migration anchor must be placed after parts of it cover proximal and distal portions of the implant) such that the anti-migration anchor spans the neck portion of the implant and punctures the proximal and distal portions of the implant (see Fig. 29, para. 140), and such that the first retention feature is situated proximal to the proximal portion of the implant and such that the second retention feature is situated distal to the distal portion of the implant (see Fig. 29). Belhe further discloses elongate element 408 having a length greater than a distance between proximal and distal portions of the implant (see Fig. 29, the elongate element goes through the implant portions connecting the central cylinder 403 to anchors 402 such that the elongate element expands entirely through the implant).
In the embodiment shown in Figure 29, Belhe does not specifically disclose the implant formed of a braided wire structure having a proximal portion including a proximal wall flange, a distal portion including a distal wall flange, the length greater than a distance between the proximal wall flange and the distal wall flange, or inserting the anti-migration anchor into the braided wire structure of the proximal portion and the distal portion of the implant. 
In Figure 5 of Belhe, Belhe discloses the implant formed of a braided wire structure (see para. 98) having a proximal portion (see Fig. 5; para. 98, braid portion on side shaped with disk 360) including a proximal wall flange (see Fig. 5), a distal portion including a distal wall flange (see Fig. 5, portion on opposite side of neck portion 363 from proximal portion with includes flange from expansion outward of distal portion), and a neck portion 363 situated between the proximal and distal portions, the neck portion being configured to span a pyloric sphincter of the pylorus when implanted (see Figs. 4, 5; para. 98-99). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the implant of Figure 29 with that of Figure 5, Belhe disclosing these implants for the same position and similar functions, being different embodiments of implant anchors (see Fig. 5, para. 98; Fig. 29, para. 140), allowing simple substitution of one known element for another allowing for the predictable result of an anchor in the pylorus for treatment of gastrointestinal conditions. Consequently, the connections of Fig. 29 would be replaced with the flanges of Fig. 5, causing the elongate element to have a length of greater than a distance between the proximal wall flange and the distal wall flange. Furthermore, the resulting combination would require inserting the anti-migration anchor into the braided wire structure of the proximal portion and the distal portion of the implant, as positioning of the anti-migration anchor required going through the connections between the neck and toroidal-shaped anchor 402 (see Fig. 29), and the flanges replacing these connections would result in the insertion into and through the braided wire structure that makes up the wall flanges disclosed in Figure 5.
Regarding claim 45, Belhe discloses deploying the implant within the pylorus such that a tissue of the pylorus is situated proximate the neck portion and between the proximal and distal portions of the implant (see Fig. 29). 
Regarding claim 46, Belhe discloses deploying the anti-migration anchor such that the anti-migration anchor punctures the tissue of the pylorus but does not penetrate the wall of the stomach or the small intestine in the surrounding abdominal cavity (see Fig. 29, para. 140).
Regarding claim 47, teachings of Belhe are described above but Belhe does not specifically disclose deploying a plurality of the same anti-migration anchors such that each anti-migration anchor punctures the tissue, though Belhe discloses the anti-migration anchor punctures the tissue (see Fig. 29).
Belhe discloses deploying a plurality of devices for additional anchoring and securement (see Fig. 29, para. 140, needle 404 and T-bar 405). Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of the anti-migration anchors provided, Belhe disclosing a plurality of devices for additional anchoring and securement and considering the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and adding additional anti-migration anchors would not lead to a new and unexpected result. 
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Belhe in view of Levine et al. (US 2004/0107004).
Regarding claim 35, teachings of Belhe are described above and does not specifically disclose the first and second retention features are configured to transition between delivery and deployed configurations. 
Belhe discloses the first retention feature includes a first end (see Fig. 29, end connected to line connecting to “409”), a second end (lower, opposite end of first end), and a middle portion situated between the first end and second ends (see Fig. 29), and wherein the elongate element is coupled to the middle portion (see Fig. 29). Levine discloses an anchoring implant 2204 for a gastrointestinal implant device 2200 (see Figs. 21, 25D, 25E; para. 105) that is anchored via an anti-migration anchor 2500 that has an elongate element 2502, a first retention feature 2504 coupled to the elongate element, and a second retention feature 2506 coupled to the elongate element, with both retention features having a first end, a second end, and a middle portion situated between the first and second ends, and wherein the elongate element is coupled to the middle portion (see Figs. 24, 25C-25E). Levine further discloses the first and second retention features configured to transition between delivery (see Fig. 25C) and deployed configurations (see Fig.  Fig. 25E). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the anti-migration anchor of Belhe configured to transition between delivery and deployed configurations such as those disclosed by Levine, both of these disclosing retention features having a first end, a second end, and a middle portion situated between the first and second ends, and wherein the elongate element is coupled to the middle portion, and this configuration allowing for easier deployment due to the delivery and deployed configurations.
Regarding claim 36, teachings of Belhe and Levine are described above but do not specifically disclose above that in the delivery configuration, the first and second retention features extend along the elongate element, and wherein in the deployed configuration, the first and second retention features extend transverse to the elongate element. 
Levine discloses that in the delivery configuration, the first and second retention features extend along the elongate element (see Figs. 24, 25C) in order to help with delivery (see para. 111-112), and wherein in the deployed configuration, the first and second retention features extend transverse to the elongate element (see Fig. 25E). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have in the delivery configuration, the first and second retention features extend along the elongate element, and wherein in the deployed configuration, the first and second retention features extend transverse to the elongate element, as disclosed by Levine, in order to attain the different delivery and deployed configurations allowing for help with delivery, as disclosed by Levine, and the transverse extension helping with retainment of the anti-migration anchor in place due to the T-shape of each side. 
Regarding claim 37, teachings of Belhe and Levine are described above and these references, as disclosed above, disclose the first retention feature includes a first end, a second end, and a middle portion situated between the first and second ends, and wherein the elongate element is coupled to the middle portion (see rejection of claim 35 above). 
Regarding claim 38, teachings of Belhe and Levine are described above but do not specifically disclose above that the one or more of the first and second retention features are biased to transition to the deployed configuration when not constrained. 
Levine discloses the first and second retention features are biased to transition to the deployed configuration when not constrained (see Figs. 25C-25E, once released from the catheter, the retention features transition to the deployed configuration in which the retention features are transverse to the elongate element). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second retention features are biased to transition to the deployed configuration when not constrained, as disclosed by Levine, in order to get the correct configuration of the retention features with respect to the elongate element once the anti-migration anchor is placed in the correct location. 
Claims 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Belhe et al. (US 2013/0030351) in view of Pereira et al. (US 2016/0193023).
Regarding claims 54 and 56, Belhe discloses a gastrointestinal implant system (see Fig. 29) comprising: an implant 402, 403 (see para. 140, expandable anchors 402 connected to central cylinder 403, with connection being part of implant) configured to be implanted within a pylorus 106 of a patient, the implant having a proximal portion (see Fig. 29, portion adjacent pyloric antrum 104), a distal portion (see Fig. 29, portion adjacent duodenal bulb 107), and a neck portion 403 situated between the proximal and distal portions, the neck portion being configured to span a pyloric sphincter of the pylorus when implanted (see Fig. 29); an anti-migration anchor 405, 408, 409 including an elongate element 408, a first retention feature 409 coupled to the elongate element, and a second retention feature 405 coupled to the elongate element (see para. 140), the anti-migration anchor configured such that the elongate element is operable to span the neck portion of the implant such that the first retention feature is positionable proximal to and in contact with the proximal portion of the implant (see Fig. 29, proximal portion includes connection between the proximal expandable anchor and the central cylinder) and such that the second retention feature is positionable distal to and in contact with the distal portion of the implant (see Fig. 29, distal portion includes connection between the distal expandable anchor and the central cylinder). 
In the embodiment of Figure 29, Belhe does not specifically disclose the implant formed of a braided wire structure having a proximal portion including a proximall wall flange, a distal portion including a disdtal wall flange, the elongate element having a length greater than a distance between the proximal wall flange and the distal floange, with the elongate element operable to be inserted partially through the braided wire structure of each of the proximal portion and the distal portion of the implant to span the neck.
In Figure 5 of Belhe, Belhe discloses the implant formed of a braided wire structure (see para. 98) having a proximal portion (see Fig. 5; para. 98, braid portion on side shaped with disk 360) including a proximal wall flange (see Fig. 5), a distal portion including a distal wall flange (see Fig. 5, portion on opposite side of neck portion 363 from proximal portion with includes flange from expansion outward of distal portion), and a neck portion 363 situated between the proximal and distal portions, the neck portion being configured to span a pyloric sphincter of the pylorus when implanted (see Figs. 4, 5; para. 98-99). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the implant of Figure 29 with that of Figure 5, Belhe disclosing these implants for the same position and similar functions, being different embodiments of implant anchors (see Fig. 5, para. 98; Fig. 29, para. 140), allowing simple substitution of one known element for another allowing for the predictable result of an implant anchor in the pylorus for treatment of gastrointestinal conditions. Consequently, the connections of Fig. 29 would be replaced with the flanges of Fig. 5, causing the elongate element to have a length of greater than a distance between the proximal wall flange and the distal wall flange. Furthermore, the resulting combination would require inserting the anti-migration anchor into the braided wire structure of the proximal portion and the distal portion of the implant, as positioning of the anti-migration anchor required going through the connections between the neck and toroidal-shaped anchor 402 (see Fig. 29), and the flanges replacing these connections would result in the insertion into and through the braided wire structure that makes up the wall flanges disclosed in Figure 5.
	Belhe does not disclose the first retention feature and the second retention feature each comprise a relief formed therein configured for receiving a portion of the elongate element or wherein the elongate element is received by the first and the second retention features when in a delivery configuration.
Belhe discloses the first retention feature includes a first end (see Fig. 29, end connected to line connecting to “409”), a second end (lower, opposite end of first end), and a middle portion situated between the first end and second ends (see Fig. 29), and wherein the elongate element is coupled to the middle portion (see Fig. 29). Belhe further discloses the use of  T-bar design (see para. 140). Pereira discloses an attachment device/anti-migration anchor with a first attachment part 209-1 (first retention feature), a second attachment part 209-2 (second retention feature), and a connecting member 220 (elongate element) coupled to the first attachment part and the second attachment part, each attachment part capable of attaching to an implant or body tissue as well as being an anchor, and wherein the attachment device is configured to couple the implant to bodily tissue (see Figs. 2D, 3A-3C; para. 56, 63-64, therefore making the device an anti-migration anchor). Pereira further discloses the attachment device having two T-shaped parts (see para. 63). Furthermore, Pereira discloses the first retention feature and the second retention feature each comprise a relief formed therein configured for receiving a portion of the elongate element and extending a length less than a total length of each the first and the second retention feature (see Figs. 3A-3C; para. 64, portion 242 is partially circular – does not form a complete loop, and that area of an incomplete loop is a slot), allowing for the first attachment part to be turned upside down with respect to an orientation of the second attachment part such that the connection member is fully enclosed in a delivery configuration (see Fig. 2A, 3C), with all parts connected and deliverable at the same time (see Figs. 2A, 3A-3C). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the anti-migration anchor of Belhe with one configured in such a way as disclosed by Pereira, the ability of the first attachment part to be turned upside down with respect to an orientation of the second attachment part such that the connection member is fully enclosed allowing for a compact and connected anti-migration anchor that would be more easily deliverable due to its connected parts.
Regarding claim 55, teachings of Belhe and Pereira are described above and results in a system having a relief extending a length of less than a total length of each the first and second retention feature (see rejection of claim 54 above and Pereira, Figs. 3A-3C; para. 64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781